USCA4 Appeal: 19-7483    Doc: 1          Filed: 10/15/2019   Pg: 1 of 1


                                                                     FILED: October 15, 2019

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 19-7483
                                         (1:13-cr-00435-TDS-1)
                                         ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRIAN DAVID HILL

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                          United States District Court for the
                                                   Middle District of North Carolina at
                                                   Greensboro
        Originating Case Number                    1:13-cr-00435-TDS-1
        Date notice of appeal filed in             10/09/2019
        originating court:
        Appellant(s)                               Brian David Hill

        Appellate Case Number                      19-7483
        Case Manager                               Jeffrey S. Neal
                                                   804-916-2729




               Case 1:13-cr-00435-TDS Document 207 Filed 10/15/19 Page 1 of 1
